
	

113 S2402 IS: Work and Learn Act
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2402
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Warner (for himself, Mr. Pryor, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Workforce Investment Act of 1998 to address the need to increase on-the-job training
			 and apprenticeship opportunities, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Work and Learn Act.2.Findings; purpose(a)FindingsCongress finds the following:(1)Success in the 21st century labor market increasingly requires workers to demonstrate competencies
			 in thinking critically and applying new skills to ever more complex
			 technology.(2)By 2020, the United States is expected to experience a shortage of 3,000,000 workers with associate
			 degrees or higher degrees,  and 5,000,000 workers with technical
			 certificates and
			 credentials.(3)Properly structured, on-the-job training programs should be part of the mission to get individuals
			 back to work.(4)Apprenticeships, one common model for providing  workplace training, are a proven way to help
			 people develop
			 in-demand skills and to meet the needs of employers, yet the individuals
			 in apprenticeships compose just
			 0.2 percent of the Nation’s workforce.(b)PurposeThe purpose of this Act is to strengthen work-based programs of employment and training activities.3.Local Workforce Investment BoardsSection 117(b)(2)(A) of the Workforce Investment Act of 1998 (29 U.S.C. 2832(b)(2)(A)) is amended—(1)in clause (v), by striking and at the end; and(2)by inserting after clause (vi) the following:(vii)a representative who has expertise implementing work-based programs of employment and training
			 activities that
			 combine technical
			 training with related instruction, including such programs that begin by
			 providing  mentoring and
			 job shadowing opportunities, which  evolve into intensive internships and
			 registered apprenticeships; and.4.PerformanceSection 136(b)(2)(A)(i) of the Workforce Investment Act of 1998 (29 U.S.C. 2871(b)(2)(A)(i)) is
			 amended—(1)in subclause (III), by striking and;(2)in subclause (IV), by striking the period and inserting ; and;  and(3)by inserting after subclause  (IV) the
			 following new subclause:(V)Completion of a  registered apprenticeship.. 
			
